COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


JOSE L. LOPEZ
                                                                MEMORANDUM OPINION*
v.     Record No. 0483-04-4                                         PER CURIAM
                                                                    JUNE 22, 2004
JOSE LOPEZ AND
 TRAVELERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew S. Kasmer; Chasen & Boscolo, P.C., on brief), for
                 appellant.

                 (Michael L. Zimmerman; Siciliano, Ellis, Dyer & Boccarosse, on
                 brief), for appellees.


       Jose L. Lopez appeals a decision of the Workers’ Compensation Commission denying his

claim for benefits and finding that he failed to prove he sustained an injury by accident arising

out of his employment on August 17, 2001. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Lopez v. Lopez, VWC File No. 206-69-08 (Feb. 2, 2004).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.